     Case 4:19-cv-00226 Document 392 Filed on 02/02/21 in TXSD Page 1 of 3
                                                                                         United States District Court
                                                                                           Southern District of Texas

                                                                                              ENTERED
                        IN THE UNITED STATES DISTRICT COURT                                February 02, 2021
                        FOR THE SOUTHERN DISTRICT OF TEXAS                                 Nathan Ochsner, Clerk
                                  HOUSTON DIVISION

DWIGHT RUSSELL, et al.,                            §
                                                   §
                                                   §
                       Plaintiffs,                 §
                                                   §
v.                                                 §            CIVIL ACTION NO. H-19-226
                                                   §
HARRIS COUNTY, TEXAS, et al.,                      §
                                                   §
                       Defendants.                 §

                                 MEMORANDUM AND ORDER

       The Harris County Felony District Court Judges have asked the court to vacate its

November 10, 2020, Memorandum and Opinion denying their motion to dismiss. (Docket Entry

No. 326). The court grants the request, for the reasons set out below.

       Vacatur is an “extraordinary remedy,” and the determination of whether to vacate is “an

equitable one.” U.S. Bancorp Mortg. Co. v. Bonner Mall Partnership, 513 U.S. 26, 29 (1994).

When the parties seek to vacate an opinion issued before judgment has been entered, the court

considers several factors, including: “[a] the parties’ desire to avoid any potential preclusive

effect; [b] the public interest in the orderly operation of the federal judicial system; [c] the court’s

resources that will be expended if the case continues; . . . [d] the parties’ interest in conserving

their resources,” Modern Grp. Ltd. v. Pinnacle Companies, Inc., No. 1:12-CV-00043, 2013

WL 12139156, at *1 (E.D. Tex. Aug. 2, 2013), Cisco Sys., Inc. v. Telcordia Techs., Inc., 590

F. Supp. 2d 828, 830 (E.D. Tex. 2008); and “[e] whether the parties have caused mootness by

voluntary action,” Ohio Willow Wood Co. v. Thermo-Ply, Inc., 769 F. Supp. 2d 1065, 1068 (E.D.

Tex. 2011).
        Case 4:19-cv-00226 Document 392 Filed on 02/02/21 in TXSD Page 2 of 3




          Courts have vacated prior opinions based on a settlement that moots the case. See e.g.,

Philip Servs. Corp. v. City of Seattle, No. CIV.A. H-06-2518, 2007 WL 3396436 (S.D. Tex.

Nov. 14, 2007); Cisco Sys., 590 F. Supp. 2d 828; Ohio Willow Wood, 769 F. Supp. 2d 1065;

Modern Grp., 2013 WL 12139156. The posture of this case is different. The plaintiffs have moved

for voluntarily dismissal of their claims against the Felony Judges. (Docket Entry No. 370). The

Felony Judges have agreed to dismiss their interlocutory appeal of the court’s Memorandum and

Opinion denying their motion to dismiss and have conditioned that dismissal on this court’s

vacatur of its ruling. (Docket Entries Nos. 327, 369, 387). The agreements are designed to move

the case forward. The case is not moot and will not be mooted by vacatur. Harris County and

Sheriff Gonzalez remain in the case, along with the State of Texas.1

          The court concludes that the parties’ interest in moving the case forward without delay

weighs in favor of vacatur. The population and COVID-19 crises in the Harris County Jail add

urgency to the need to move the case forward to the merits. Considering these exceptional

circumstances, the court vacates its November 10, 2020, Memorandum and Opinion, as to the

Felony Judges’ motion to dismiss.

          Although the public interest generally disfavors vacatur when appeal is available, U.S.

Bancorp, 513 U.S. at 27, the substantial public interest here favors it. This case centers on

constitutional claims brought by pretrial detainees allegedly denied their liberty because they

cannot meet financial conditions of release, who would be released if they could pay. The public

interest in resolving the claims is pressing.

          The court vacates its prior ruling on the Felony Judges’ motion to dismiss, (Docket Entry

No. 228). The court’s November 10, 2020, Memorandum and Opinion, (Docket Entry No. 326),



1
    The State of Texas is an intervenor as of right. (See Docket Entry No. 375 (granting intervention)).

                                                       2
     Case 4:19-cv-00226 Document 392 Filed on 02/02/21 in TXSD Page 3 of 3




also ruled on the State Intervenors’ motion to dismiss, (Docket Entry No. 221). Those rulings

remain in place.

       The court’s November 10, 2020, Memorandum and Opinion, (Docket Entry No. 326), is

vacated as to the Felony Judges’ motion to dismiss, (Docket Entry No. 228).

              SIGNED on February 2, 2021, at Houston, Texas.



                                                   ___________________________________
                                                               Lee H. Rosenthal
                                                        Chief United States District Judge




                                               3
